EXHIBIT 10.2

WARRANT

 

THE WARRANT EVIDENCED OR CONSTITUTED HEREBY, AND ALL SHARES OF COMMON STOCK
ISSUABLE HEREUNDER, HAVE BEEN AND WILL BE ISSUED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE SOLD,
OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT REGISTRATION
UNDER THE SECURITIES ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.

 

WARRANT TO PURCHASE COMMON STOCK OF SPESCOM SOFTWARE INC.

 

NO. B - 31    

 

THIS CERTIFIES THAT, for value received, Cappello Capital Corp. or the permitted
registered assigns thereof (the “Holder”) is entitled, subject to the terms and
conditions of this Warrant, at any time or from time to time after the date this
Warrant is issued (the “Effective Date”), and before 5:00 p.m. Pacific Time on
the third anniversary of the Effective Date (the “Expiration Date”), to purchase
from Spescom Software Inc., a California corporation (the “Company”), Two
Hundred Seventy Five Thousand (275,000) shares of common stock, no par value
(the “Common Stock”), of the Company at a price per share price of $0.44 (the
“Purchase Price”)  Both the number of shares of Common Stock purchasable upon
exercise of this Warrant and the Purchase Price are subject to adjustment and
change as provided herein.

 

1.             CERTAIN DEFINITIONS.  As used in this Warrant, the following
terms shall have the following respective meanings:

 

“Effective Date” shall mean November 5, 2004.

 

“Fair Market Value” of a share of Common Stock as of a particular date shall
mean:

 

(a)           If traded on a securities exchange or the Nasdaq National Market,
the Fair Market Value shall be deemed to be the average of the closing prices of
the Common Stock of the Company on such exchange or market over the 20 trading
days ending immediately prior to the applicable date of valuation;

 

(b)           If traded over-the-counter, the Fair Market Value shall be deemed
to be the average of the closing bid prices over the 30-day period ending
immediately prior to the applicable date of valuation; and

 

(c)           If there is no active public market, the Fair Market Value shall
be the value as determined in good faith by the Company’s Board of Directors.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time.

 

--------------------------------------------------------------------------------


 

“Registered Holder” shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.

 

“Warrant” as used herein, shall include this Warrant and any warrant delivered
in substitution or exchange therefor as provided herein.

 

2.             EXERCISE OF WARRANT

 

2.1.          Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, this Warrant may be exercised in
whole or in part at any time or from time to time, on or before the Expiration
Date by the delivery (including, without limitation, delivery by facsimile) of
the form of Notice of Exercise attached hereto as Exhibit 1 (the “Notice of
Exercise”), duly executed by the Holder, at the principal office of the Company,
and as soon as practicable after such date, surrendering:

 

(a) this Warrant at the principal office of the Company; and

 

(b) payment in cash, certified or official bank check in same-day funds, or by
wire transfer of an amount equal to the product obtained by multiplying the
number of shares of Common Stock being purchased upon such exercise by the then
effective Purchase Price (the “Exercise Amount”), except that if Holder is
subject to HSR Act Restrictions (as defined in Section 2.4 below), the Exercise
Amount shall be paid to the Company within five (5) business days of the
termination of all HSR Act Restrictions.

 

2.2           Net Exercise.  In lieu of the payment methods set forth in
Section 2.1 above, the Holder may elect to exchange all or some of the Warrant
for shares of Common Stock equal to the value of the amount of the Warrant being
exchanged on the date of exchange.  If Holder elects to exchange this Warrant as
provided in this Section 2.2, Holder shall tender to the Company the Warrant for
the amount being exchanged, along with written notice of Holder’s election to
exchange some or all of the Warrant, and the Company shall issue to Holder the
number of shares of the Common Stock computed using the following formula:

 

X = Y (A-B)

A

 

Where X = the number of shares of Common Stock to be issued to Holder.

 

Y = the number of shares of Common Stock purchasable under the amount of the
Warrant being exchanged (as adjusted to the date of such calculation).

 

A = the Fair Market Value of one share of the Company’s Common Stock.

 

B = exercise price hereunder (as adjusted to the date of such calculation).

 

2.3.          Stock Certificates; Fractional Shares.  As soon as practicable on
or after such date, the Company shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
whole shares of Common Stock issuable upon such exercise, together with cash in
lieu of any fraction of a share equal to such fraction of the current Fair
Market Value of one whole share of Common Stock as of the date of exercise of
this Warrant.  No fractional shares or scrip representing fractional shares
shall be issued upon an exercise of this Warrant.

 

2

--------------------------------------------------------------------------------


 

2.4.          HSR Act.  The Company hereby acknowledges that exercise of this
Warrant by Holder may subject the Company and/or the Holder to the filing
requirements of the HSR Act and that Holder may be prevented from exercising
this Warrant until the expiration or early termination of all waiting periods
imposed by the HSR Act (“HSR Act Restrictions”).  If on or before the Expiration
Date, Holder has sent the Notice of Exercise to Company and Holder has not been
able to complete the exercise of this Warrant prior to the Expiration Date
because of HSR Act Restrictions, the Holder shall be entitled to complete the
process of exercising this Warrant in accordance with the procedures contained
herein notwithstanding the fact that completion of the exercise of this Warrant
would take place after the Expiration Date.

 

2.5.          Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Common Stock purchasable hereunder.  This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above.  However,
if Holder is subject to HSR Act filing requirements this Warrant shall be deemed
to have been exercised on the date immediately following the date of the
expiration of all HSR Act Restrictions.  The person entitled to receive the
shares of Common Stock issuable upon exercise of this Warrant shall be treated
for all purposes as the holder of record of such shares as of the close of
business on the date the Holder is deemed to have exercised this Warrant.

 

3.             VALID ISSUANCE; TAXES.  All shares of Common Stock issued upon
the exercise of this Warrant shall be validly issued, fully paid and
non-assessable, and the Company shall pay all taxes and other governmental
charges that may be imposed in respect of the issue or delivery thereof.  The
Company shall not be required to pay any tax or other charge imposed in
connection with any transfer involved in the issuance of any certificate for
shares of Common Stock in any name other than that of the Registered Holder of
this Warrant, and in such case the Company shall not be required to issue or
deliver any stock certificate or security until such tax or other charge has
been paid, or it has been established to the Company’s reasonable satisfaction
that no tax or other charge is due.

 

4.             ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF SHARES.  The number of
shares of Common Stock issuable upon exercise of this Warrant (or any shares of
stock or other securities or property receivable or issuable upon exercise of
this Warrant) and the Purchase Price are subject to adjustment upon occurrence
of the following events:

 

4.1.          Adjustment for Stock Splits, Stock Subdivisions or Combinations of
Shares.  The Purchase Price of this Warrant shall be proportionally decreased
and the number of shares of Common Stock issuable upon exercise of this Warrant
(or any shares of stock or other securities at the time issuable upon exercise
of this Warrant) shall be proportionally increased to reflect any stock split or
subdivision of the Company’s Common Stock.  The Purchase Price of this Warrant
shall be proportionally increased and the number of shares of Common Stock
issuable upon exercise of this Warrant (or any shares of stock or other
securities at the time issuable upon exercise of this Warrant) shall be
proportionally decreased to reflect any combination of the Company’s Common
Stock.

 

3

--------------------------------------------------------------------------------


 

4.2.          Adjustment for Dividends or Distributions of Stock or Other
Securities or Property.  In case the Company shall make or issue, or shall fix a
record date for the determination of eligible holders entitled to receive, a
dividend or other distribution with respect to the Common Stock (or any shares
of stock or other securities at the time issuable upon exercise of the Warrant)
payable in shares of any class or series of capital stock of the Company, then,
in each such case, the Holder of this Warrant on exercise hereof at any time
after the consummation, effective date or record date of such dividend or other
distribution, shall receive, in addition to the shares of Common Stock (or such
other stock or securities) issuable on such exercise prior to such date, and
without the payment of additional consideration therefor, the shares of the
Company to which such Holder would have been entitled upon such date if such
Holder had exercised this Warrant on the date hereof and had thereafter, during
the period from the date hereof to and including the date of such exercise,
retained such shares and/or all other additional stock available by it as
aforesaid during such period giving effect to all adjustments called for by this
Section 4.

 

4.3.          Reclassification.  If the Company, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Purchase Price therefore shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 4.  No adjustment shall be made pursuant to this Section 4.3 upon any
conversion or redemption of the Common Stock which is the subject of Section
4.5.

 

4.4.          Adjustment for Capital Reorganization, Merger or Consolidation. 
In case of any capital reorganization of the capital stock of the Company (other
than a combination, reclassification, exchange or subdivision of shares
otherwise provided for herein), or any merger or consolidation of the Company
with or into another corporation, then, and in each such case, as a part of such
reorganization, merger or consolidation, lawful provision shall be made so that
the Holder of this Warrant shall thereafter be entitled to receive upon exercise
of this Warrant, during the period specified herein and upon payment of the
Purchase Price then in effect, the number of shares of stock or other securities
or property of the successor corporation resulting from such reorganization,
merger or consolidation that a holder of the shares deliverable upon exercise of
this Warrant would have been entitled to receive in such reorganization,
consolidation or merger if this Warrant had been exercised immediately before
such reorganization, merger or consolidation, all subject to further adjustment
as provided in this Section 4.  The foregoing provisions of this Section 4.4
shall similarly apply to successive reorganizations, consolidations or mergers
and to the stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant.  If the per-share consideration
payable to the Holder hereof for shares in connection with any such transaction
is in a form other than cash or marketable securities, then the value of such
consideration shall be determined in good faith by the Company’s Board of
Directors.  In all events, appropriate adjustment (as determined in good faith
by the Company’s Board of Directors) shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.

 

4

--------------------------------------------------------------------------------


 

4.5.          Conversion of Common Stock.  In case all or any portion of the
authorized and outstanding shares of Common Stock of the Company are redeemed or
converted or reclassified into other securities pursuant to the Company’s
Articles of Incorporation or otherwise, or the Common Stock otherwise ceases to
exist, then, in such case, the Holder of this Warrant, upon exercise hereof at
any time after the date on which the Common Stock is so redeemed or converted,
reclassified or ceases to exist (the “Termination Date”), shall receive, in lieu
of the number of shares of Common Stock that would have been issuable upon such
exercise immediately prior to the Termination Date, the securities that would
have been received if this Warrant had been exercised in full and the Common
Stock received thereupon had been simultaneously converted immediately prior to
the Termination Date, all subject to further adjustment as provided in this
Warrant.  Additionally, the Purchase Price shall be immediately adjusted to
equal the quotient obtained by dividing (x) the aggregate Purchase Price of the
maximum number of shares of Common Stock for which this Warrant was exercisable
immediately prior to the Termination Date by (y) the number of shares of Common
Stock or the number of shares or other units of securities of the Company for
which this Warrant is exercisable immediately after the Termination Date, all
subject to further adjustment as provided herein.

 

5.             CERTIFICATE AS TO ADJUSTMENTS.  In each case of any adjustment in
the Purchase Price, or number or type of shares or securities issuable upon
exercise of this Warrant, the Chief Financial Officer or Controller of the
Company shall compute such adjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment and showing in
detail the facts upon which such adjustment is based, including a statement of
the adjusted Purchase Price.  The Company shall promptly send (by facsimile and
by either first class mail, postage prepaid or overnight delivery) a copy of
each such certificate to the Holder.

 

6.             LOSS OR MUTILATION.  Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company will execute and deliver in lieu thereof a new Warrant of like tenor
as the lost, stolen, destroyed or mutilated Warrant.

 

7.             RESERVATION OF COMMON STOCK.  The Company hereby covenants that
at all times there shall be reserved for issuance and delivery upon exercise of
this Warrant such number of shares of Common Stock or other shares of capital
stock of the Company as are from time to time issuable upon exercise of this
Warrant and, from time to time, will take all steps necessary to amend its
Articles of Incorporation to provide sufficient reserves of shares of Common
Stock issuable upon exercise of this Warrant (and shares of its Common Stock for
issuance on conversion of such Common Stock).  All such shares shall be duly
authorized, and when issued upon such exercise, shall be validly issued, fully
paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights, except encumbrances or restrictions arising under federal or
state securities laws. Issuance of this Warrant shall constitute full authority
to the Company’s officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock and Common Stock upon the exercise of this Warrant.

 

5

--------------------------------------------------------------------------------


 

8.             TRANSFER AND EXCHANGE.  Subject to the terms and conditions of
this Warrant and compliance with all applicable securities laws, and upon the
prior written consent of the Company, which consent shall not be unreasonably
withheld, this Warrant and all rights hereunder may be transferred to the
parent, subsidiary or affiliate of any Registered Holder, in whole or in part,
on the books of the Company maintained for such purpose at the principal office
of the Company referred to above, by the Registered Holder hereof in person, or
by duly authorized attorney, upon surrender of this Warrant properly endorsed
and upon payment of any necessary transfer tax or other governmental charge
imposed upon such transfer.  Any attempted or purported transfer of this Warrant
or any of the rights hereunder that does not comply with the provisions of this
Section 8 shall be null and void and of no force or effect.  Upon any permitted
partial transfer, the Company will issue and deliver to the Registered Holder a
new Warrant or Warrants with respect to the shares of Common Stock not so
transferred.  Each taker and holder of this Warrant, by taking or holding the
same, consents and agrees that when this Warrant shall have been so endorsed,
the person in possession of this Warrant may be treated by the Company, and all
other persons dealing with this Warrant, as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented hereby,
any notice to the contrary notwithstanding; provided, however, that until a
transfer of this Warrant is duly registered on the books of the Company, the
Company may treat the Registered Holder hereof as the owner for all purposes.

 

9.             RESTRICTIONS ON TRANSFER.  The Holder, by acceptance hereof,
agrees that, absent an effective registration statement filed with the
Securities and Exchange Commission (the “SEC”) under the Securities Act,
covering the disposition or sale of this Warrant or the Common Stock issued or
issuable upon exercise hereof, as the case may be, and registration or
qualification under applicable state securities laws, such Holder will not sell,
transfer, pledge or hypothecate any or all such Warrants or Common Stock, as the
case may be, unless either (i) the Company has received an opinion of counsel,
in form and substance reasonably satisfactory to the Company, to the effect that
such registration is not required in connection with such disposition or
(ii) the sale of such securities is made pursuant to Rule 144 under the
Securities Act.

 

10.          REGISTRATION RIGHTS.

 

10.1         If the Company shall determine to register any Common Stock under
the Securities Act for sale in connection with a public offering of Common Stock
(other than pursuant to an employee benefit plan or a merger, acquisition or
similar transaction), the Company will give written notice thereof to Holder and
will include in such registration any of the Registrable Shares (as defined
below) which Holder may request be included (“Included Shares”) by a writing
delivered to the Company within 15 days after the notice given by the Company to
Holder; provided, however, that if the offering is to be firmly underwritten,
and the representative of the underwriters of the offering refuses in writing to
include in the offering all of the shares of Common Stock requested by the
Company and others, the shares to be included shall be allocated first to the
Company and any shareholder who initiated such registration and then among the
others based on the respective number of shares of Common Stock held by such
persons.  If the Company decides not to, and does not, file a registration
statement with respect to such registration, or after filing determines to
withdraw the same before the effective date thereof, the Company will promptly
so inform Holder, and the Company will not be obligated to complete the
registration of the Included Shares included therein.  The Company will pay all

 

6

--------------------------------------------------------------------------------


 

costs and expenses of such registration other than underwriting discounts or
brokerage fees or commissions in connection with the sale of the Included Shares
and fees and costs of accountants, attorneys or others retained by Holder.  For
purposes of this Warrant, “Registrable Shares” shall mean the shares of Common
Stock (or such stock or securities as at the time are receivable upon the
exercise of this Warrant) issuable upon exercise of the Warrant and any shares
issued as a result of stock split, stock dividend or reclassification of such
shares; provided, however, that any share shall cease to be a Registrable Share
if and when (a) it has been effectively registered under the Securities Act and
disposed of pursuant thereto, or (b) the holder may sell such share (or in the
case of a share not yet issued under this Warrant, the holder may exercise this
Warrant and sell such share issued upon such exercise) in the market on which
the Company common stock is then traded without registration under the
Securities Act.

 

10.2         In connection with any registration under this Section 10, the
Company will:

 

10.2.1      furnish to Holder a copy of the registration statement and each
amendment to the registration statement and such number of copies of the final
prospectus included in the registration statement as Holder may reasonably
request in order to facilitate the distribution of the Included Shares owned by
Holders;

 

10.2.2      notify Holder of the issuance of any stop order by the Securities
and Exchange Commission in connection with the registration statement; and

 

10.2.3      Require each legal opinion and accountant’s “cold comfort” letter in
connection with the offering, if any, to be rendered to Holder as well as the
Company and/or its Board of Directors.

 

10.3         As a condition to including Registrable Shares in the registration
statement, Holder must provide to the Company such information regarding itself,
the Registrable Shares held by it and the intended method of distribution of
such Shares as shall be required to effect the registration of the Registrable
Shares and, if the offering is being underwritten, Holder must provide such
powers of attorney, indemnities and other documents as may be reasonably
requested by the managing underwriter.

 

10.4         Following the effectiveness of the registration statement, upon
receipt from the Company of a notice that the registration statement contains an
untrue statement of material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made, Holder will
immediately discontinue disposition of Included Shares pursuant to the
registration statement until the Company notifies Holder that it may resume
sales of Included Shares and, if necessary, provides to Holder copies of the
supplemental or amended prospectus.  In such event, Holder will deliver to the
Company all copies, other than permanent file copies then in Holder’s
possession, of the most recent prospectus covering the Included Shares.

 

10.5         The Company agrees to indemnify and hold harmless Holder, and its
officers, directors and agents, and each person, if any, who controls Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities  Exchange Act of 1934, as amended (the “Exchange Act”) from and
against any and all losses, claims, damages and liabilities caused by (i) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act, any

 

7

--------------------------------------------------------------------------------


 

state securities laws or any rule or regulation promulgated under the Securities
Act, Exchange Act or any state securities laws, (ii) any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement or prospectus relating to the Included Shares (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or (iii) caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which they were made, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to the Company by Holder or on Holder’s behalf expressly for use therein.

 

10.6         Holder agrees to indemnify and hold harmless the Company, its
officers, directors and agents and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from the Company
to Holder, but only with respect to information furnished in writing by Holder
or on Holder’s behalf expressly for use in any registration statement or
prospectus relating to the Registrable Shares, or any amendment or supplement
thereto, or any preliminary prospectus.

 

10.7         In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to this Section 10, such person (an “Indemnified Party”) shall
promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent (and only to the extent that) that the Indemnifying Party
is materially prejudiced by such failure to notify.  In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) in the reasonable judgment of
such Indemnified Party representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. 
It is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties
(including in the case of Holder, all of its officers, directors and controlling
persons) and that all such fees and expenses shall be reimbursed as they are
incurred.  In the case of any such separate firm for the Indemnified Parties,
the Indemnified Parties shall designate such firm in writing to the Indemnifying
Party.  The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent (which consent shall not be
unreasonably withheld or delayed), but if settled with such consent, or if there
be a final judgment for the plaintiff, the Indemnifying Party shall indemnify
and hold harmless such Indemnified Parties from and against any loss or
liability (to the extent stated above) by reason of such settlement or
judgment.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such proceeding.

 

8

--------------------------------------------------------------------------------


 

11.          COMPLIANCE WITH SECURITIES LAWS.  By acceptance of this Warrant,
the Holder hereby represents, warrants and covenants that any shares of stock
purchased upon exercise of this Warrant or acquired upon conversion thereof
shall be acquired for investment only and not with a view to, or for sale in
connection with, any distribution thereof; that the Holder has had such
opportunity as such Holder has deemed adequate to obtain from representatives of
the Company such information as is necessary to permit the Holder to evaluate
the merits and risks of its investment in the company; that the Holder is able
to bear the economic risk of holding such shares as may be acquired pursuant to
the exercise of this Warrant for an indefinite period; that the Holder
understands that the shares of stock acquired pursuant to the exercise of this
Warrant or acquired upon conversion thereof will not be registered under the
Securities Act (unless otherwise required pursuant to exercise by the Holder of
the registration rights, if any, previously granted to the registered Holder)
and will be “restricted securities” within the meaning of Rule 144 under the
Securities Act and that the exemption from registration under Rule 144 will not
be available for at least one year from the date of exercise of this Warrant,
and even then will not be available unless a public market then exists for the
stock, adequate information concerning the Company is then available to the
public, and other terms and conditions of Rule 144 are complied with; and that
all stock certificates representing shares of stock issued to the Holder upon
exercise of this Warrant or upon conversion of such shares may have affixed
thereto a legend substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

12.          NO RIGHTS OR LIABILITIES AS SHAREHOLDERS.  This Warrant shall not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company.  In the absence of affirmative action by such Holder to purchase Common
Stock by exercise of this Warrant, no provisions of this Warrant, and no
enumeration herein of the rights or privileges of the Holder hereof, shall cause
such Holder hereof to be a shareholder of the Company for any purpose.

 

13.          NOTICES. Any notice required or permitted by this Warrant must be
in writing and must be sent by facsimile, by nationally recognized commercial
overnight courier, or mailed

 

9

--------------------------------------------------------------------------------


 

by United States registered or certified mail, addressed to the other party at
the address below or to such other address for notice (or facsimile number, in
the case of a notice by facsimile) as a party gives the other party written
notice of in accordance with this Section 13.  Any such notice will be effective
as of the date of receipt:

 

Notices should be addressed as follows:

 

(i)            If to Holder, to:

 

Cappello Capital Corp.
100 Wilshire Blvd., Suite 1200
Santa Monica, CA  90401
Attention:
Facsimile:  (310) 393-4838

 

(ii)           If to the Company, to:

 

Spescom Software Inc.
10052 Mesa Ridge Court, Suite 100
San Diego, CA  92121
Attention:  Chief Executive Officer
Facsimile:  (858) 625-3000

 

14.          HEADINGS.  The headings in this Warrant are for purposes of
convenience in reference only, and shall not be deemed to constitute a part
hereof.

 

15.          LAW GOVERNING.  This Warrant shall be construed and enforced in
accordance with, and governed by, the laws of the State of California.

 

16.          NO IMPAIRMENT.  The Company will not, by amendment of its Articles
of Incorporation or Bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise and (b) will take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon exercise of this Warrant.

 

17.          NOTICES OF RECORD DATE.  In case:

 

17.1.        the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant), for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities or to receive any other right; or

 

10

--------------------------------------------------------------------------------


 

17.2.        of any consolidation or merger of the Company with or into another
corporation, any capital reorganization of the Company, any reclassification of
the capital stock of the Company, or any conveyance of all or substantially all
of the assets of the Company to another corporation in which holders of the
Company’s stock are to receive stock, securities or property of another
corporation; or

 

17.3.        of any voluntary dissolution, liquidation or winding-up of the
Company; or

 

17.4.        of any redemption or conversion of all outstanding Common Stock;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation,
winding-up, redemption or conversion is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock or (such stock or
securities as at the time are receivable upon the exercise of this Warrant),
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities), for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up.  Such notice shall be delivered at least
ten (10) days prior to the date therein specified.

 

18.          SEVERABILITY.  If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

19.          ENTIRE AGREEMENT.  This Warrant contains the entire understanding
of the parties, supersedes all prior agreements and understandings relating to
the subject matter hereof.

 

20.          COUNTERPARTS.  For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.

 

21.          SATURDAYS, SUNDAYS AND HOLIDAYS.  If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:00 p.m. Pacific Time on the next day that is not a Saturday,
Sunday or legal holiday.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Effective Date.

 

CAPPELLO CAPITAL CORP.

SPESCOM SOFTWARE INC.

 

 

 

 

By:

  /s/ Alexander L. Cappello

 

By:

  /s/ John W. Low

 

 

Alexander L. Cappello

 

John W. Low

Printed Name

Printed Name

 

 

Managing Director

 

Chief Financial Officer

Title

Title

 

 

SIGNATURE PAGE TO WARRANT TO PURCHASE COMMON STOCK

 

12

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

NOTICE OF EXERCISE

 

(To be executed upon exercise of Warrant)

 

SPESCOM SOFTWARE INC.

WARRANT NO.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of Spescom Software Inc., as provided for therein, and tenders
herewith payment of the exercise price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of
$                      for                       such securities.

 

Please issue a certificate or certificates for such securities in the name of,
and pay any cash for any fractional share to (please print name, address and
social security number):

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Signature:

 

 

 

Note:  The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.

 

If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

ASSIGNMENT

 

(To be executed only upon assignment of Warrant Certificate)

WARRANT NO.

 

For value received, hereby sells, assigns and transfers unto
                                              the within Warrant Certificate,
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint                                               attorney,
to transfer said Warrant Certificate on the books of the within-named Company
with respect to the number of Warrants set forth below, with full power of
substitution in the premises:

 

Name(s) of Assignee(s)

 

Address

 

# of Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

And if said number of Warrants shall not be all the Warrants represented by the
Warrant Certificate, a new Warrant Certificate is to be issued in the name of
said undersigned for the balance remaining of the Warrants registered by said
Warrant Certificate.

 

Dated:

 

 

 

 

 

Signature:

 

 

 

Notice:  The signature to the foregoing Assignment must correspond to the name
as written upon the face of this security in every particular, without
alteration or any change whatsoever; signature(s) must be guaranteed by an
eligible guarantor institution (banks, stock brokers, savings and loan
associations and credit unions with membership in an approved signature
guarantee medallion program) pursuant to Securities and Exchange Commission
Rule 17Ad-15.

 

Pursuant to the terms of Section 8 of the Warrant to which this Assignment
pertains, this Assignment shall be null and void and of no force or effect
unless a duly authorized officer of the Company indicates the Company’s consent
to this Assignment by signing below:

 

--------------------------------------------------------------------------------


 

Spescom Software Inc. hereby consents to the sale, assignment and transfer unto
                                                  the within Warrant
Certificate, together with all right, title and interest therein.

 

 

SPESCOM SOFTWARE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------